[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The plaintiff brought this action against the defendants Van-Court Property Management Services, Ltd. and Horace Bushnell Apartments, Inc. alleging that their negligence caused her to fall and sustain personal injuries on the defendants' premises on October 4, 1994. The defendant Horace Bushnell Apartments, Inc. was defaulted for failure to appear on May 3, 1996 and the plaintiff has proceeded at trial against the defendant Van-Court only.
The plaintiff fell and was injured on the premises at 8 Vine CT Page 4239 Street in Hartford while attempting to step over a metal chain that had been placed across the driveway to prevent unauthorized vehicles from entering and parking in the premises. The defendant controlled the area and had actual notice of the condition.
The chain was fastened by a padlock and was removed only when it was necessary to allow a trash vehicle to enter the driveway to empty a dumpster. The only use made of the driveway was to gain access to the dumpster. The chain was utilized for many years prior to the plaintiff's fall and there is no record of anyone else being injured while attempting to cross it.
Access to the 8 Vine Street building was available by two different pedestrian sidewalks. The plaintiff elected to use the driveway to return to her apartment because she claims that one of these sidewalks was occupied by a number of undesirable persons.
Affixed to the chain was a sign which read "Do Not Block Driveway. Police Take Notice." The chain and sign were visible to operators of motor vehicles and pedestrians. The placing and maintenance of the chain and sign was a reasonable way to prevent unauthorized vehicles from entering the driveway. In doing so the defendant was not careless or negligent and it did not breach any duty of care owed to the plaintiff.
Judgement enters for the defendant.
John J. Langenbach, Judge